                Case 2:15-cr-00024-TSZ Document 45 Filed 08/23/21 Page 1 of 1




 1                                                                 The Honorable Thomas S. Zilly
 2
 3
 4
 5                          UNITED STATES DISTRICT COURT FOR THE
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7
 8
       UNITED STATES OF AMERICA,                              NO. CR15-024TSZ
 9
                                Plaintiff
10                                                            ORDER REGARDING PENDING
                                                              SUPERVISED RELEASE
11                                                            VIOLATIONS
                           v.
12
       STEVEN NEIL MILES WHITE,
13
                                Defendant.
14
15
             The Court, having considered the parties’ stipulation, docket no. 44, hereby orders
16
     as follows: the Court accepts the admissions to the supervised release violations as set
17
     forth in the stipulation. The Court further quashes the warrant, docket no. 40, and orders
18
     that the terms of supervision continue in full effect.
19
             DATED this 23rd day of August, 2021.
20
21
22
23                                                      A
                                                        Thomas S. Zilly
24                                                      United States District Judge
25
26 Presented by:
27 s/ Thomas M. Woods
28 THOMAS M. WOODS
   Assistant United States Attorney
      Order Regarding Supervised Release
      (United States v White, CR15-024-TSZ) - 1
